*140Concurring Opinion
by Mr. Justice Pomeroy:
While I join in the opinion of the Court, I wish to express at the same time my complete agreement with the sentiments expressed by Mr. Justice Eagen in his dissenting opinion. As I have had occasion to observe before, the ability to place reliance on the word of a fellow lawyer is a highly prized and important aspect of the administration of justice in this country. See Fox v. Mellon, 438 Pa. 364, 367, 264 A. 2d 623 (1970) (dissenting opinion of Mr. Justice Pomeroy). This is particularly true when the fellow lawyer is representing the government. The problem here, however, is that the appellee cemetery, satisfied to live with the decision of the Commonwealth Court, took no cross-appeal from that court’s adverse holding as to the alleged breach of the settlement agreement. Not having done so, it is not entitled now, as appellee, to a reversal on that ground.
As to the remedy ordered by the Commission, I add my thought that the Commission, an agency of democratic government, is without power to order the giving of a public apology. An apology is a communication of the emotion of remorse for one’s past acts. To order up that particular emotion, or any other emotion, is beyond the reach of any government; to assert the contrary is to advocate tyranny. If, perchance, the Commission, in ordering a public manifestation of remorse, should be indifferent as to whether remorse in fact exists but instead should desire only the outward act, then it would be either extracting a lie from those willing to lie (“I’m sorry”, but I’m really not) or asking the courts of this State to hold in contempt those who will not lie (“I’m not sorry and I will not say that I am”). Given the choice, I would rather hold in contempt the former, not the latter. But in my view the Commission should eschew purporting to order the expression of an *141emotion, whether or not the emotion is in fact entertained by the one so ordered.